Title: To Thomas Jefferson from Benjamin Putnam, [before 11 September 1786]
From: Putnam, Benjamin
To: Jefferson, Thomas


[Portsmouth?, Va., before 11 Sep. 1786]. Visited Marseilles in 1783 in connection with his claim “against Count d’Arbaud, late governor of Guadeloupe, for a certain sloop, taken from me, together with her Cargo of Peas and 13. Negroes, estimated at 1130 half Joes”; the claim was not decided by the admiralty of France because of the press of other business and because the admiralty wished to obtain information from Count d’Arbaud; left his affairs in the hands of Matthew Ridley, then resident at Paris, who promised to assist him; Ridley wrote him later in 1783, from London, concerning a decree of the admiralty in regard to a schooner which had been condemned to his benefit, the schooner having been taken a year after the affair of the sloop occurred. At that time Ridley informed him that he had left Paris; that nothing had been decided about the sloop; but that the matter had been left in competent hands. Has not heard from Ridley since and does not believe he is in France. The suits for the schooner and the sloop were presented at the same time; in connection with the sloop, he had “obtained Congresses demand on the Court of France, which Resolution accompanied by Letters of Mr. Wm. Bingham then Agent at Martinique and Cte. d Estaing then at the same Island were committed to the Charge of Mr. Gerard late Minister at the United States”; Franklin had told him that he had never received the papers from Gerard but that he would try to obtain them; asks TJ to assist  him in his claim; supposes Barclay may be Ridley’s successor; fears Ridley forgot him; thinks the claim may be decided and the money ready for him. His friends in Bordeaux will forward a letter to him by Capt. Blaney, of the ship Louisa, who brings this letter and will return to Virginia.
